Citation Nr: 1417967	
Decision Date: 04/22/14    Archive Date: 05/02/14

DOCKET NO.  12-04 282	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma




THE ISSUE

Entitlement to payment of agent fees from past-due benefits granted in a September 20, 2011 rating decision.




ATTORNEY FOR THE BOARD

C. Boyd, Associate Counsel



INTRODUCTION

The Veteran served on active duty from May 1965 to May 1967.  The appellant is his accredited agent.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a September 2011 administrative decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma which denied the appellant direct payment of agent fees related to a September 20, 2011 rating decision that, in part, granted the Veteran increased compensation for posttraumatic stress disorder (PTSD) and a total disability rating based on individual unemployability (TDIU).

In addition to a paper claims file, there is a Virtual VA electronic file.  The Board has reviewed both files prior to reaching this decision.


FINDINGS OF FACT

1.  A VA Form 21-22a, Appointment of Individual as Claimant's Representative, along with a valid contractual fee agreement between the Veteran and the appellant (signed in March 2010) was received by the RO in April 2010.

2.  In October 2010, the Board issued a decision denying a claim for an increased rating for PTSD that was on appeal from a May 2007 rating decision.

3.   In December 2010, the appellant submitted a new claim alleging that the Veteran's PTSD symptoms had worsened and requesting consideration of entitlement to a TDIU; the correspondence did not allege any error of law or fact in the Board's October 2010 decision and that decision remained final.

4.  A rating decision dated September 20, 2011 granted an increased rating for PTSD and entitlement to a TDIU effective the date the December 2010 claim was received resulting in the payment of additional compensation benefits to the Veteran.

5.  On September 22, 2011, the RO sent the appellant a letter notifying him that he was not eligible for direct payment of fees because the issues granted were not on appeal; the appellant had not performed services after a notice of disagreement (NOD) was filed as required under 38 C.F.R. § 14.636.


CONCLUSION OF LAW

The criteria for entitlement to payment of agent fees from past-due benefits have not been met. 38 U.S.C.A. § 5904 (West 2002); 38 C.F.R. § 14.636 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VA's Duty to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).  However, an agent fee dispute is not a "claim" for disability compensation benefits.  The Court has held that VA's duties to notify and assist do not apply to cases where, as here, the applicant is not seeking benefits under Chapter 51 of Title 38 of the United States Code, but rather, is seeking a decision regarding how benefits will be distributed under another Chapter, i.e., Chapter 59.  See Sims v. Nicholson, 19 Vet. App. 453, 456 (2006).


II. Entitlement to Agent Fees

A VA claimant and an accredited agent may enter into a fee agreement providing that payment for the services of the agent will be made directly to the agent by VA out of any past-due benefits awarded in a proceeding before VA or an appellate court.  38 U.S.C.A. § 5904(d) (West 2002).

In May 2008, VA revised and renumbered the regulatory provisions governing fee  agreements and payment of fees out of past-due VA disability compensation benefits.  See 73 Fed. Reg. 29875 (May 22, 2008) codified at 38 C.F.R. §§ 14.636, 14.637 (2013).  The amended statute permits agents to charge fees for representation after an agency of original jurisdiction has issued a decision on a claim or claims, and a NOD has been filed with respect to that decision on or after June 20, 2007.  38 C.F.R. § 14.636(c).

The current version of 38 U.S.C. § 5904(c)(1), as amended on December 22, 2006, states that "in connection with a proceeding before the Department with respect to benefits under laws administered by the Secretary, a fee may not be charged, allowed, or paid for services of agents and attorneys with respect to services provided before the date on which a notice of disagreement is filed with respect to the case."  

Here, the appellant submitted a VA Form 21-22a, Appointment of Individual as Claimant's Representative, and a valid contractual fee agreement which were received by the RO in April 2010.  In October, 2010, the Board issued a decision denying a claim for an increased rating for PTSD that was on appeal from a May 2007 rating decision; the decision became final on the date stamped on the face of the decision, October 7, 2010.  See 38 C.F.R. § 20.1100(a).  

Thereafter, in December 2010, the appellant submitted a correspondence alleging that the Veteran's PTSD symptoms had worsened and requesting consideration of entitlement to a TDIU.  On September 20, 2011, the RO granted an increased rating for PTSD and entitlement to a TDIU effective the date the December 2010 claim was received by VA.  The appellant now contends he is entitled to a direct payment of agent fees based on the September 20, 2011 grant of additional benefits to the Veteran.

Upon review of the evidence, the Board finds that the appellant is not entitled to payment of agent fees because the December 2010 correspondence was a new claim and neither of the issues raised in the claim was on appeal.  In December 2010, the appellant indicated that the Veteran's PTSD symptoms had worsened and requested that the RO "process a claim for an increased rating in excess of 30 percent" and to give "due consideration" to entitlement to a TDIU.  The December 2010 correspondence did not affect the finality of the October 2010 Board decision.  See 38 U.S.C.A. § 20.1001 (setting forth requirements for a proper motion for reconsideration of a denial of benefits by the Board).  

The Board recognizes the appellant's contention that pursuant to 38 C.F.R. § 14.636 he is entitled to agent fees because "an agent may charge a fee if a final decision was promulgated by the Board with respect to the issue, or issues, involved in the appeal; and if the agent or attorney was retained not later than 1 year following the date that the decision by the Board was promulgated."  38 C.F.R. § 14.636(c)(2)(i),(ii).   He alleges that because he requested the Veteran's increased rating claim be reopened within one year after being denied by the Board, he is entitled to direct payment of fees for past-due benefits.  

The Board first points out that 38 C.F.R. § 14.636(c)(2) refers to cases in which a NOD was filed on or before June 19, 2007.  Looking back to the appeal leading to the Board's October 2010 decision, the NOD was filed in August 2007 and thus, the statutory section the appellant references is not applicable in this case.  In addition, the December 2010 correspondence made no challenge to the Board's decision and therefore, prior to the RO's September 20, 2011 rating decision, there were no issues still on appeal.

Based on the foregoing, the Board concludes that work done by the appellant in connection with the filing of the December 2010 claim cannot form the basis of an entitlement to direct payment of agent fees from past-due benefits.  This is because the appellant did not perform any services when issues were on appeal following the filing of a NOD as required by VA regulations.


ORDER

Entitlement to payment of agent fees from past-due benefits granted in a September 20, 2011 rating decision is denied.




____________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


